Mr. Justice Pkat
delivered the opinion of the court.
This cause was commenced by original bill in the court below to contest the validity of the will of James Cowden.
In April, 1832, this will was admitted to probate by the orphans’ court of the county of Jefferson; and on the 11th day of April, 1835, the bill was filed in the court below, to contest its validity.
By Article 4, sec. 18 of the Constitution, it is provided, “that a court of probate shall be established in each county of this state, *807with jurisdiction in all matters testamentary, and of administration, in orphans’ business and the allotment of dower in cases of idiocy and lunacy, and of persons non compos mentis.”
In the case of Blanton v. King et ux., decided at the present term, it is determined that the court of probate has exclusive original jurisdiction of the matters confided to it by the constitution; and therefore the court of chancery cannot reverse, revise or correct any of its determinations by original bill.
The subject matter of this bill, clearly, is within the jurisdiction of the court of probate of Jefferson county, where the administration is now in progress. The 29th section of the act in relation to the orphans’ court, being inconsistent with the provisions of the constitution, cannot sustain the jurisdiction of the court of chancery as exercised in the present case.
The cause must therefore be dismissed with costs.